Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        29-DEC-2021
                                                        12:02 PM
                                                        Dkt. 62 ODMR


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                       IN THE INTEREST OF AA


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; FC-S NO. 16-00249)

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of Petitioner-Appellant Natural-

 Father’s Motion for Reconsideration of the Published Opinion of

 the Court Filed December 15, 2021, and the record herein,

          IT IS HEREBY ORDERED that the motion for

 reconsideration is denied.

          DATED: Honolulu, Hawaiʻi, December 29, 2021.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Michael D. Wilson

                                   /s/ Todd W. Eddins